Title: John Adams to Abigail Adams, 14 August 1776
From: Adams, John
To: Adams, Abigail


     
      Philadelphia 14. August 1776
     
     This is the Anniversary of a memorable day, in the History of America: a day when the Principle of American Resistance and Independence, was first asserted, and carried into Action. The Stamp Office fell before the rising Spirit of our Countrymen.—It is not impossible that the two gratefull Brothers may make their grand Attack this very day: if they should, it is possible it may be more glorious for this Country, than ever: it is certain it will become more memorable.
     Your Favours of August 1. and 5. came by Yesterdays Post. I congratulate you all upon your agreable Prospects. Even my pathetic little Hero Charles, I hope will have the Distemper finely. It is very odd that the Dr. cant put Infection enough into his Veigns, nay it is unaccountable to me that he has not taken it, in the natural Way before now. I am under little Apprehension, prepared as he is, if he should. I am concerned about you, much more. So many Persons about you, sick. The Children troublesome—your Mind perplexed—yourself weak and relaxed. The Situation must be disagreable. The Country Air, and Exercise however, will refresh you.
     I am put upon a Committee to prepare a Device for a Golden Medal to commemorate the Surrender of Boston to the American Arms, and upon another to prepare Devices for a Great Seal for the confederated States. There is a Gentleman here of French Extraction, whose Name is Du simitiere, a Painter by Profession whose Designs are very ingenious, and his Drawings well executed. He has been applied to for his Advice. I waited on him yesterday, and saw his Sketches. For the Medal he proposes Liberty with her Spear and Pileus, leaning on General Washington. The British Fleet in Boston Harbour, with all their Sterns towards the Town, the American Troops, marching in. For the Seal he proposes. The Arms of the several Nations from whence America has been peopled, as English, Scotch, Irish, Dutch, German &c. each in a Shield. On one side of them Liberty, with her Pileus, on the other a Rifler, in his Uniform, with his Rifled Gun in one Hand, and his Tomahauk, in the other. This Dress and these Troops with this Kind of Armour, being peculiar to America—unless the Dress was known to the Romans. Dr. Franklin shewed me, yesterday, a Book, containing an Account of the Dresses of all the Roman Soldiers, one of which, appeared exactly like it.
     This Mr. Du simitiere is a very curious Man. He has begun a Collection of Materials for an History of this Revolution. He begins with the first Advices of the Tea Ships. He cutts out of the Newspapers, every Scrap of Intelligence, and every Piece of Speculation, and pastes it upon clean Paper, arranging them under the Head of the State to which they belong and intends to bind them up in Volumes. He has a List of every Speculation and Pamphlet concerning Independence, and another of those concerning Forms of Government.
     Dr. F. proposes a Device for a Seal. Moses lifting up his Wand, and dividing the Red Sea, and Pharaoh, in his Chariot overwhelmed with the Waters.—This Motto. Rebellion to Tyrants is Obedience to God.
     Mr. Jefferson proposed. The Children of Israel in the Wilderness, led by a Cloud by day, and a Pillar of Fire by night, and on the other Side Hengist and Horsa, the Saxon Chiefs, from whom We claim the Honour of being descended and whose Political Principles and Form of Government We have assumed.
     I proposed the Choice of Hercules, as engraved by Gribeline in some Editions of Lord Shaftsburys Works. The Hero resting on his Clubb. Virtue pointing to her rugged Mountain, on one Hand, and perswading him to ascend. Sloth, glancing at her flowery Paths of Pleasure, wantonly reclining on the Ground, displaying the Charms both of her Eloquence and Person, to seduce him into Vice. But this is too complicated a Group for a Seal or Medal, and it is not original.
     I shall conclude by repeating my Request for Horses and a servant. Let the Horses be good ones. I cant ride a bad Horse, so many hundred Miles. If our Affairs had not been in so critical a state at N. York, I should have run away before now. But I am determined now to stay, untill some Gentleman is sent here in my Room, and untill my Horses come. But the Time will be very tedious.
     The whole Force is arrived at Staten Island.
    